Citation Nr: 0820458	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, not otherwise specified, dysthymic disorder, 
competent, previously evaluated as constitutional 
psychopathic state with psychoneurosis manifestation, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis, osteochondritis dissecans, right sternoclavicular 
joint, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Whether a timely Substantive Appeal was received to 
complete an appeal from a July 2005 rating decision which 
denied service connection for a right hand and arm condition.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 until May 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

In March 2008, the Board granted the veteran's motion to 
advance this case on the Board's docket due to his advanced 
age. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c).

The issues of entitlement to service connection for an 
increased evaluation for traumatic arthritis, osteochondritis 
dissecans, right sternoclavicular joint and for entitlement 
to TDIU are being REMANDED and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On July 7, 2005, the veteran was notified of the July 6, 
2005 rating decision which denied service connection for a 
right hand and arm condition, including as secondary to the 
service-connected traumatic arthritis, osteochondritis 
dissecans of the right sternoclavicular joint.

2.  The veteran expressed disagreement with that decision in 
July 2005 and the RO issued a Statement of the Case in August 
2006.

3.  The veteran did not submit a Substantive Appeal (Form VA 
9) or file a request for an extension of time to file a 
Substantive Appeal within the requisite time period.

4.  The veteran's anxiety is not manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The requirements for a timely Substantive Appeal to the 
July 2005 rating decision have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.103, 3.159, 20.200, 20.302, 20.1103 (2007).

2.  The criteria for an evaluation in excess of 50 percent 
for anxiety disorder, not otherwise specified, dysthymic 
disorder, competent, previously evaluated as constitutional 
psychopathic state with psychoneurosis manifestation have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9400-9413 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether a timely Substantive Appeal was received to complete 
an appeal from a July 2005 rating decision which denied 
service connection for a right hand and arm condition.

At the outset of this decision, the Board finds that the 
provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159 are not applicable to the claim concerning whether a 
timely appeal of the July 2005 rating decision was filed 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts. Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2002); Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  Consequently, the Board is 
not required to address the RO's efforts to comply with the 
duty to notify and duty to assist with respect to this issue.

During the March 2008 Board hearing, the veteran, through his 
representative, alleged the issue of entitlement to service 
connection for a right arm and hand condition as secondary to 
the service-connected traumatic arthritis, osteochondritis 
dissecans, right sternoclavicular joint had been perfected.  
The Board, like any statutory tribunal, "always has the 
right, in fact the obligation, to examine its jurisdiction."  
Further, "the law of the case doctrine does not bar 
consideration of jurisdictional issues." See Heath v. West, 
11 Vet. App 400, 402 (1998). "Moreover, it is well- 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated." Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

A rating decision dated July 6, 2005 denied service 
connection for a right arm and hand condition.  The veteran 
was notified of that decision and of his appellate rights by 
way of a letter from the RO to him dated July 7, 2005.  In a 
statement from the veteran dated in July 2005, the veteran 
expressed disagreement with the denial of service connection.  
On August 8, 2006, the RO provided the veteran a Statement of 
the Case with respect to the issue of service connection for 
a right hand and arm condition.  Accompanying that document 
was a VA Form 9 (Appeal to Board of Veterans' Appeals) and 
the RO informed the veteran that he should read the 
instructions that accompanied the VA Form 9 very carefully.  

VA laws and regulations prescribe specific procedures for 
review of a decision of the RO by the BVA.  After the RO 
makes a decision and informs a claimant of the decision, the 
claimant is also informed of his appellate rights and the 
procedure for exercising those rights.  Appellate review of 
an RO decision is initiated by filing of a Notice of 
Disagreement and completed by the filing of a Substantive 
Appeal after a Statement of the Case is furnished by the RO. 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  However, the 
veteran does not have an unlimited period of time in which to 
initiate appellate review.  A Notice of Disagreement must be 
filed within one year from the date of the mailing of the 
notice of the decision being appealed, 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a), and a Substantive Appeal 
must be filed within the 60 days from the date the RO mailed 
the Statement of the Case to the veteran, or within the 
remainder of a one-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever is later. 38 C.F.R. § 20.302(b).

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal. See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination. See 38 C.F.R. § 20.304.  In the present case, 
there is no evidence that the veteran filed for an extension 
of the sixty-day period for filing of a substantive appeal, 
nor does the veteran contend this to be the case.

A review of the record reflects no VA Form 9, or any other 
document that could be construed as a VA Form 9.  
Subsequently, the Board sent a letter to the veteran dated in 
April 2008 that indicated there was no evidence that a 
Substantive Appeal was filed and provided the veteran an 
opportunity to submit evidence indicating he timely filed a 
Substantive Appeal.  A response dated in April 2008 indicated 
the veteran had no evidence to submit on the claim. 

Given the above, the Board finds that the veteran did not 
file a timely Substantive Appeal to the July 2005 rating 
decision that denied service connection for a right hand and 
arm condition.  Consequently, the July 2005 rating decision 
became final when the veteran did not complete his appeal 
within the prescribed time, 38 C.F.R. § 20.1103, and the 
Board does not have jurisdiction to address the veteran's 
claims denied by the July 2005 rating decision.  Accordingly, 
the veteran's appeal in this matter must be dismissed.

Entitlement to an increased evaluation for anxiety disorder, 
not otherwise specified, dysthymic disorder, competent, 
previously evaluated as constitutional psychopathic state 
with psychoneurosis manifestation, currently evaluated as 50 
percent disabling.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, a September 2002 letter fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Although the notice provided did not address the assignments 
of effective dates, such error was harmless given that the 
claim for an increased evaluation is being denied, and hence 
no effective date will be assigned with respect to this 
claimed condition.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

During the pendency of the appeal, the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez-
Flores.  However, in the present case, the veteran has 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in his correspondence to the RO.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  For 
example, in his April 2005 Substantive Appeal (Form VA 9) he 
cited continued treatment for anxiety, listed his medication 
and most significantly enclosed medical evidence documenting 
the relevant symptoms used to evaluate the disability.  
Furthermore, the veteran provided testimony at a January 2008 
Board hearing in which he discussed relevant symptoms and the 
effect of the condition on his work and daily life.  
Additionally, the Board notes the veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  Thus, the Board 
finds the veteran meaningfully participated in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  

Based on the above, any deficiencies in the notice provided 
do not affect the essential fairness of the adjudication.  
Therefore, proceeding with the appeals presently does not 
therefore inure to the veteran's prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

The RO granted service connection for a nervous condition in 
a November 1945 rating decision.  At that time a 
noncompensable evaluation was assigned. The noncompensable 
evaluation remained in effect until a December 2001 rating 
decision granted an increased evaluation of 50 percent, 
effective November 2000.  The December 2001 rating decision 
also recharacterized the disability as anxiety disorder, not 
otherwise specified, dysthymic disorder, constitutional 
psychopathic state with psychoneurosis manifestation and 
noted the condition was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9413.  The veteran contends the current 
rating evaluation does not accurately reflect the severity of 
his disability.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's anxiety disorder was evaluated under Diagnostic 
Codes 9400-9413.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including anxiety, provide 
for a 50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The veteran underwent a VA examination in October 2002 to 
assess the severity of his anxiety disability.  The veteran 
indicated he had been married for 40 years and described the 
relationship as satisfactory.  He reported two prior 
marriages.  He also indicated he had 5 siblings and 
maintained contact with all but one of them.  He described a 
9th grade education and indicated he quit high school out of 
ignorance.  He attended and completed trade school and worked 
in an oilfield, as a chemical worker, as a railroad worker 
and asbestos remover.  He explained he was currently retired 
because he was overqualified.  He indicated he last worked 
for the railroad and explained he had a bout of amnesia and 
disorientation and was hospitalized.  He complained of 
aggravation and fighting with the lawnmower and with his 
wife.  He described insomnia, a decreased sex life and 
constant worry over finances.  He indicated he had not been 
free of symptoms since the onset of the anxiety.  The 
examiner noted that social functioning was limited due to his 
retirement and medical status.  The veteran was treated with 
medication, hospitalization and surgery.  He complained of 
blandness, boredom and depression.  He also described 
ambivalence, panic, hopelessness, worthlessness, shame, 
failure, being at fault, loneliness and indifference.  He did 
occasionally feel contented, happy and friendly.  Grandiosity 
and persecutory mentation were denied. He reported low 
energy, but positive motivation.  He had fair appetite, poor 
sleep and poor sex drive.  He denied any feelings or intent 
to harm himself or others.  

Clinical examination reflected his hygiene was good and 
overall motor behavior appeared unremarkable.  Facial 
expressions were appropriate and varied.  The veteran's mood 
was described as mildly anxious but prevalently euthymic and 
eye contact was sustained.  Visual and auditory ability was 
unimpaired.  He spoke with a moderate tone at an average 
pace.  Speech was slightly slurred or dysarthric.  He was 
loquacious and comprehension appeared intact.  The veteran's 
demeanor was friendly and engaging.  Attention and 
concentration were intact.  Language function appeared mildly 
impaired.  He was oriented to time, day, date, place and 
situation.  Verbal memory was profoundly impaired and 
prompted recall was moderately-to-severely impaired.  
Nonverbal and spatial memory was intact.  Prose recall seemed 
moderately to severely impaired and constructional ability 
was mildly to moderately impaired.  Rate of thought was slow 
to average.  Continuity of thought was logical and rational.  
The veteran had a low average to average range intellect 
commensurate with his education and occupation.  Higher-level 
cognitive skills were unimpaired.  Social judgment and 
insight were fair to poor.  The examiner concluded that the 
veteran had significant cognitive impairments, particularly 
regarding verbal memory and the possibility of dementia could 
not be entirely dismissed.  The veteran appeared mildly 
anxious throughout the interview but was otherwise euthymic 
with some possible mild signs of cognitive impairment.  The 
diagnosis was moderate cognitive disorder possibly secondary 
to medical condition; anxiety due to medical condition and 
possible adverse effects of medication.  The GAF score was 
55.  

In February 2005, the veteran was seen at the VA psychology 
clinic.  He described being easily aggravated and yelling and 
screaming at others.  He indicated he felt like breaking 
something but had not yet.  He denied hurting himself or 
anyone else. He described being nervous and easily 
frightened.  He described trouble with his temper.  His wife 
informed him that she was afraid he would hurt her.  He 
denied any intent to hurt anyone.  He worried constantly and 
described thoughts running through his mind.  He sometimes 
felt as he was in the way and often forgot what he was doing.  
He reported he did not like to be around crowds.  He denied 
use of alcohol or illicit drugs.  The veteran described one 
episode in 1995 where he lost his memory and was hospitalized 
for 3 weeks. 

Clinical examination reflected the veteran was anxious and 
somewhat depressed. He took time to answer questions and 
appeared to be calming himself down prior to answering.  
Speech was goal directed but he sounded tentative and afraid 
of answering.  Speech was scattered but he was able to finish 
his thoughts.  Dress was casual, clean and neat.  He was 
oriented in all spheres.  He reported some suicidal ideation 
but no plans or intentions.  He denied homicidal ideation.  
The assessment was the veteran had renewed problems with 
anxiety and was quite nervous as he talked to the physician.  
He reported feeling nervous constantly and avoiding others 
due to anxiety.  The diagnosis was anxiety disorder, 
generalized type and the GAF score was 55.

A March 2005 VA outpatient treatment record reflected the 
veteran continued to have difficulty with his anxiety and 
reported worrying constantly of everything that could go 
wrong for himself and anyone he knew.  He also described 
syncope episodes and financial difficulties.  The veteran 
appeared very nervous upon coming to the session.  He 
reported he was not driving due to syncope episodes as he 
briefly lost consciousness without warning.  They discussed 
ways to relax.  He appeared to have difficulty staying with 
any idea or topic for any length of time.  Affect was anxious 
with mild depression.  Speech was talkative with a tendency 
to stray off course but he was able to answer questions when 
redirected.  He was casually and cleanly dressed.  He denied 
suicidal or homicidal ideation.  The assessment was anxiety 
disorder, generalized type.  A GAF score of 55 was assigned.  
The physician noted that he felt the veteran would be unable 
to work even in a part time menial job as the combination of 
his anxiety and physical difficulties appeared to preclude 
employment.  

During a June 2006 VA outpatient treatment visit the veteran 
explained he was easily upset.  He also complained of waking 
during the night and not knowing where he was.  He reported 
being depressed and indicated he felt he was "in the way" 
and "cannot do anything" for the past year.  He noted he 
woke frequently at night.  He described thoughts of suicide 
in the past but noted it has been a while since he had them.  
He denied suicidal ideation but reported he heard a racket 
when it should be quiet.  He denied prior psychiatric 
hospitalization but indicated he treated with a psychiatrist 
in Shreveport.  The veteran indicated he lived with his wife 
of 40 years and had 3 children and 1 step child.  He related 
he had 3 prior marriages.  He explained he retired at age 55 
for medical problems.  

Clinical examination reflected the veteran was clean and well 
dressed and was oriented in person place and time.  He was 
cooperative and coherent.  He was depressed and mildly 
anxious.  His affect was appropriate.  There was no evidence 
of violent ideas and he was not psychotic.  There were some 
memory blocks and the veteran's insight and judgment were 
described as poor.  Immediate recall was intact and short 
term memory was impaired.  The physician indicated that the 
veteran was depressed and complained of memory loss and 
anhedonia.  The physician noted the veteran had a lot of 
symptoms of dementia.  The physician explained the agitation 
the veteran described could be a result of "sundowning" 
from medication and he could feel weak from other 
medications.  The diagnosis was generalized anxiety disorder, 
narcotic use or dependence, dementia and mood disorder 
secondary to general medical condition.  The GAF score was 
55.

A July 2006 VA psychology note indicated the veteran was seen 
for follow up.  He indicated he felt tired constantly.  He 
was unsure what medications he should be taking.  He reported 
he was not sleeping well and indicated he woke approximately 
every 30 minutes.  Affect appeared depressed.  The veteran 
was mainly concerned with his physical health.  Speech was 
slow in rate and he sounded discouraged but was looking 
forward to an upcoming vacation.  Dress was casual, clean and 
neat. The veteran also was oriented in all spheres.  He 
denied suicidal or homicidal ideation.  The assessment was 
generalized anxiety disorder, chronic, and adjustment 
disorder with depressive symptoms.  The GAF score was 60.

In July 2006 the veteran was seen at the VA outpatient 
treatment center.  He complained of being tired and his 
spouse indicated he was not eating well.  He also indicated 
he was not sleeping well and his wife described him as 
grouchy.  He denied suicidal or homicidal ideation and 
occasionally heard voices when no one was there.  He 
explained he was unaware of what the voices said but related 
they were not commands.  He was cooperative and coherent.  He 
was mildly lethargic.  Affect was described as neutral, there 
was clear sensorium and no violent ideas or psychosis.  
Speech was slow but relevant. The assessment was generalized 
anxiety and dementia and narcotic dependence and the GAF was 
55.  

The veteran also testified at a January 2008 Board hearing.  
During this hearing he reported hearing voices when he drove 
which made him scared to go out alone.  He indicated he had 
to quit his last job at the railroad as he had episodes of 
memory loss and his insurance would no longer cover him.  He 
was unable to think straight and described a lack of 
concentration.  He also indicated he slept around 2-4 hours 
per night.  The veteran's representative indicated that the 
treatment records reflected instances of suicide ideation and 
an inability to work based upon anxiety.  He also indicated 
the veteran's medication was increased and thus reflected an 
increase in severity to support a higher rating.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the veteran's anxiety.  

The evidence of record does not establish that the veteran 
meets the criteria for the next higher rating of 70 percent.  
The evidence fails to show that the veteran has obsessional 
rituals which interfered with routine activities or near-
continuous panic or depression that affected his ability to 
function independently, appropriately and effectively.  There 
was no evidence of spatial disorientation or neglect of 
personal appearance and hygiene.  While the veteran's speech 
was occasionally described as slow or slurred, it was almost 
always relevant and goal directed.  The only time the veteran 
was noted to stray off course was in March 2005; however, the 
physician indicated the veteran was easily redirected.  
Similarly, although the veteran reported feeling easily 
aggravated and wanting to break things in February 2005, 
there is no evidence he actually acted out on these feeling 
or demonstrated an impaired impulse control or reacted with 
unprovoked irritability and violence.  Furthermore, while the 
veteran described avoiding crowds and other people due to 
anxiety, the record overall does not reflect he was unable to 
establish or maintain effective relationships.  In fact, the 
record reflects the veteran has been married over 40 years, 
kept in touch with 4 of his 5 siblings, and remained in 
contact with adult children.  

Moreover, although in February 2005, the veteran reported 
having some suicidal ideation, he had no plans or intents.  
Furthermore, all other VA medical records reflected the 
veteran denied suicidal ideation.  On VA examination in 
October 2002, the veteran denied any feelings or intent to 
harm himself or others.  When treated in March 2005, June 
2006, and July 2006, the veteran denied suicidal ideation.  
Furthermore, although the veteran described auditory 
hallucinations, these were not constant and were only 
minimally reported.  The veteran's representative argued an 
increased evaluation was warranted based upon the March 2005 
physician's opinion that the anxiety prevented the veteran 
from working.  Significantly, the physician attributed the 
inability to work to a combination of all of the veteran's 
physical conditions, including the anxiety.  Moreover, the 
overall evidence of record fails to show that the veteran has 
symptoms which would warrant the next higher rating of 70 
percent.

Additionally, the veteran's GAF scores reflect a level of 
functioning greater than that the 70 percent rating 
evaluation contemplates.  All of the records reflected GAF 
scores of 55 or 60 denoting some moderate symptoms.  In sum, 
the symptoms experienced by the veteran are more akin to the 
kind of symptoms contemplated by the criteria for the 50 
percent rating.  As such, the preponderance of the evidence 
is against the claim for an evaluation in excess of the 
currently assigned 50 percent rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A timely Substantive Appeal was not received to complete an 
appeal from a July 2005 rating decision which denied service 
connection for a right hand and arm condition, and the appeal 
is dismissed.

An evaluation in excess of 50 percent for anxiety disorder, 
not otherwise specified, dysthymic disorder, competent, 
previously evaluated as constitutional psychopathic state 
with psychoneurosis manifestation is denied. 


REMAND

Concerning the claim for an increased evaluation for 
traumatic arthritis and osteochondritis dissecans of the 
right sternoclavicular joint, during the January 2008 Board 
hearing the veteran indicated that he believed that the last 
VA examination in October 2002 was not thorough and did not 
accurately reflect the severity of his disability.  He 
indicated another VA examination would help him prove his 
disability had increased in severity to warrant the increased 
evaluation.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  The state 
of the record is uncertain as to the severity of the 
veteran's arthritis of the shoulder, and an updated VA 
examination ("VAE") is therefore needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the veteran has a claim for an increased evaluation pending, 
the Board cannot proceed with the TDIU claim until there has 
been final adjudication of the veteran's claim.  Thus, 
adjudication of the TDIU claim will be held in abeyance 
pending further development and adjudication of the veteran's 
claim of entitlement to an increased evaluation for traumatic 
arthritis, osteochondritis dissecans, right sternoclavicular 
joint.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of the traumatic arthritis, 
osteochondritis dissecans, right 
sternoclavicular joint.  The claims 
folder, to include a copy of this Remand, 
must be made available to the physician 
designated to examine the veteran. Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to determine the 
current degree of severity of the service- 
connected right shoulder disability.  
Range of motion studies of the right 
shoulder, in degrees, should be performed.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
traumatic arthritis, osteochondritis 
dissecans, right sternoclavicular joint.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins. In addition, the 
examiner should indicate whether, and to 
what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
and to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.

The examiner should identify all 
impairments affecting the right shoulder.  
The examiner should specifically indicate 
whether arthritis is present (confirmed by 
X-ray findings) and if so whether the 
arthritis manifested with any 
incapacitating episodes.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO/AMC should readjudicate the 
issues of entitlement to an increased 
evaluation for traumatic arthritis, 
osteochondritis dissecans, right 
sternoclavicular joint.  After this 
adjudication, the RO/AMC should 
readjudicate the veteran's claim for TDIU.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


